Citation Nr: 0917583	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine.  

In connection with his appeal, the Veteran and his wife 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in January 2009, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R. § 20.700(e) (2008).  A transcript of the hearing is 
associated with the claims file.  After the hearing, the 
Veteran submitted additional evidence in support of his 
appeal, along with a waiver of his right to have the evidence 
initially considered by the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the remand  that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed June 1991 rating decision, the claim of 
entitlement to service connection for PTSD was reopened and 
denied.  

2.  The evidence associated with the claims file subsequent 
to the June 1991 decision includes evidence that relates to 
an unestablished fact necessary to substantiate the clam, is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The Veteran was initially denied service connection for PTSD 
in a July 1988 rating decision.  In a June 1991 rating 
decision, a claim to reopen the claim for service connection 
for this disability was granted, but service connection for 
PTSD was denied.  The evidence of record at the time of the 
June 1991 rating decision consisted of the Veteran's service 
treatment records, records from Thayer Hospital from 1977, 
records from St. Mary's Hospital, counseling treatment 
records from 1971 to 1982, a January 1991 statement from 
psychologist Dr. Wurtz, the Veteran's PTSD questionnaire, and 
other statements of the veteran.  The RO denied service 
connection on the basis that the Veteran did not participate 
in combat and none of his claimed stressors had been 
verified.  

The subsequently received evidence includes copies of letters 
from the Veteran to his mother during his time with the Air 
Force which show that he told his mother that he witnessed a 
plane crash at the Tan Son Nhut Air Force base near Saigon.  
A copy of the envelope associated with this letter appears to 
be postmarked October 6, 1966.  The Veteran's service 
personnel records confirm that he was in Vietnam from 
approximately September 17, 1996, to October 16, 1966.  His 
service treatment records, previously of record, also confirm 
that he sought treatment at the Phan Rang Air Force Base in 
Vietnam in May 1967.

This corroborating evidence of one of the Veteran's alleged 
stressors is new because it tends to show a fact not 
established by the evidence previously of record.  Moreover, 
when this evidence is considered with the evidence previously 
of record showing that the Veteran has been diagnosed with 
PTSD, it is sufficient to establish a reasonable possibility 
of substantiating the claim.  Accordingly, new and material 
evidence has been presented to reopen this claim.


ORDER

Reopening of the claim of entitlement to service connection 
for PTSD is granted.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD because it is the result of stressors that occurred 
while he was serving in Vietnam.  Although VA outpatient 
treatment records dated from 1993 though 2007 tend to show 
that the Veteran has PTSD, none of the medical evidence of 
record indicates that there is a firm diagnosis of PTSD based 
upon an in-service stressor.  Therefore, a VA examination is 
warranted to determine whether the Veteran meets the criteria 
for PTSD as defined by 38 C.F.R. § 4.125.  See 38 C.F.R. § 
3.159(c)(4) see also Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to the claimed in-service stressors, during the 
Veteran's January 2009 Board hearing the Veteran described 
temporary assignments in Vietnam in 1966 and 1967.  He claims 
that while in Saigon he witnessed a plane crash.  A copy of a 
letter sent from the Veteran to his mother describes 
witnessing a plan crash that resulted in two Vietnamese and 
three GIs killed and seventeen others injured.  The letter 
envelope appears to be postmarked October 1966.  Efforts 
should be undertaken to verify this alleged stressor.  If the 
Veteran provides sufficient identifying information to permit 
verification of any other alleged stressors, efforts also 
should be undertaken to verify same.

The Board notes that the Veteran reported in his Board 
hearing and in authorization requests submitted after the 
hearing that he has been treated at the Maine General 
Hospital, by Dr. Major in Auburn, Maine, and at the Mid Coast 
Hospital in Brunswick, Maine.  These treatment records may 
contain information relevant to his claim for service 
connection, so further development to obtain a copy of the 
records is in order.  See 38 C.F.R. § 3.159(c)(1).

Also, it was reported that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  He 
claimed that these benefits were awarded at least in part 
upon his PTSD disability.  However, neither the decision 
awarding the benefits nor the medical records on which the 
decision was based have been obtained.  Since the SSA 
decision and the records upon which the decision was based 
could be supportive of the Veteran's claim, further 
development to obtain them is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including 
records from the Maine General Hospital, 
Dr. Major, and the Mid Coast Hospital 
already identified by the Veteran.  If it 
is unsuccessful in obtaining any such 
evidence, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the SSA decision awarding the Veteran 
disability benefits, and the record upon 
the award was based.

3.  Then, the RO or the AMC should 
undertake all indicated development to 
verify the stressors identified by the 
Veteran, including the Saigon plane crash 
described during the January 2009 Board 
hearing.

3.  If it is determined that a verified 
stressor exists, the Veteran should be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD (under DSM-IV criteria) due to a 
verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's claim reopened 
claim on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


